Citation Nr: 9930374	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to service connection for residuals of scalp 
laceration and cranial trauma.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1955.  The evidence on file shows that he was awarded the 
Combat Infantry Badge and a Bronze Star.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in May 1997, a transcript of 
which is of record.


FINDINGS OF FACT

1.  The veteran served in combat during his period of active 
duty.

2.  The veteran sustained head trauma due to an in-service 
motor vehicle accident, which resulted in a scalp laceration 
that required sutures.

3.  The veteran has stated and submitted evidence to show 
that he had a residual scar from his in-service scalp 
laceration.

4.  The veteran's tinnitus may not reasonably be 
disassociated from his reported exposure to acoustic trauma 
in service and the neurosensory component of his bilateral 
hearing loss.

5.  The veteran has stated that he had blood discharge from 
his left ear while serving in combat.

6.  The veteran has stated that his in-service motor vehicle 
accident was caused by an episode of dizziness.

7.  While the veteran has received medical treatment for 
complaints of dizziness, there is no competent medical 
diagnosis of vertigo or any other current disability for 
which service connection may be granted.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of scalp laceration and cranial trauma is well 
grounded.  38 U.S.C.A. §§ 1154(b), 5107(a).

2.  The veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.102.

3.  The claim of entitlement to service connection for 
vertigo is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Of particular pertinence to this case, 38 U.S.C.A. § 1154(b), 
by relaxing the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims, 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
incurrence of a disease or injury -- that is, what occurred 
in service -- both as to the evidence that a claimant must 
submit in order to make such a claim well grounded and as to 
the evidence necessary in order for service connection of a 
disease or injury to be awarded.  See Caluza, supra; see also 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); 
Chipego v. Brown, 4 Vet. App. 102, 105 (1993); Sheets v. 
Derwinski, 2 Vet. App. 512, 515 (1992); Smith (Morgan) v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  Section 1154(b) 
provides:

In the case of any veteran who engaged in 
combat with the enemy in active service with 
a military, naval, or air organization of the 
United States during a period of war, 
campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-
connection of any disease or injury alleged 
to have been incurred in or aggravated by 
such service satisfactory lay or other 
evidence of service incurrence or aggravation 
of such injury or disease, if consistent with 
the circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service, 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for 
granting or denying service-connection in 
each case shall be recorded in full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d).

In Collette v. Brown, the Court of Appeals for the Federal 
Circuit stated:

[Section] 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken 
when a combat veteran seeks benefits under 
the method of proof provided by the statute.  
As the first step, it must be determined 
whether the veteran has proffered 
"satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease."  38 U.S.C. § 1154(b).  As 
the second step, it must be determined 
whether the proffered evidence is "consistent 
with the circumstances, conditions, or 
hardships of such service."  Id.  The statute 
provides that if these two inquiries are met, 
the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service-
connection," even if no official record of 
such incurrence exists. . . . 

. . . . [A]s the third step of the analysis, 
it must be determined whether . . . service[ 
]connection [has been rebutted] by "clear and 
convincing evidence to the contrary."

Collette, 82 F.2d 389, 392-93 (Fed. Cir. 1996).  
Subsequently, the Court, in Libertine v. Brown, 9 Vet. App. 
521 (1996), held that an appellant's own statements taken 
together with published medical authorities did not provide 
the requisite medical evidence demonstrating a causal 
relationship between the claimed disability and service.  See 
also Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (holding 
that, absent medical-nexus evidence, there was "no reasonable 
possibility that consideration of § 1154(b) by the Board 
could change the outcome of the case on the merits"); Brock 
v. Brown, 10 Vet. App. 155, 162 ("reduced evidentiary burden 
provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] 
only to the question of service incurrence, 'that is, what 
happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza, 7 
Vet. App. at 507)); Cohen(Douglas) v. Brown, 10 Vet. App. 
128, 138 (1997) ("[s]ection 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition"). 

A.  Scalp Laceration

Background.  The service medical records show that the 
veteran was involved in a motor vehicle accident in October 
1953.  As a result of this accident, he sustained head 
trauma, including a scalp laceration for which sutures were 
required.  He was also noted to have multiple minor 
abrasions.  

The veteran submitted an original claim of entitlement to 
service connection for residuals of head trauma in September 
1964.  However, no response was received from the veteran 
when the RO sent him a development letter for this claim in 
October 1964.  The veteran's current claim of entitlement to 
service connection for residuals of scalp laceration and 
cranial trauma was received in August 1994.

VA medical treatment records are on file from July 1980, and 
for the period from July 1994 to July 1997.  No objective 
medical findings were made as to any residuals the veteran 
might have from his in-service scalp laceration and cranial 
trauma.

By an August 1995 rating decision, the RO denied service 
connection for residuals of scalp laceration and cranial 
trauma as not well grounded.  The RO found that the in-
service laceration of the scalp and cranial trauma resolved 
with treatment and that there were no residuals at the time 
of discharge.

The veteran appealed the August 1995 rating decision to the 
Board.

The veteran underwent a VA examination for diseases/injuries 
of the brain in October 1996.  The examiner noted that the 
veteran's past history included laceration of the scalp 
secondary to cranial trauma and labyrinthitis.  The examiner 
found no palpable lesions of the scalp, no defects in the 
skull, no tissue loss, and no scars.  The examiner diagnosed 
history of head injury with loss of consciousness.  It was 
further noted that the veteran claimed decreased hearing of 
the left ear, occasional tinnitus of the left ear, and 
dizziness one to two times per month.  The examiner opined 
that there appeared to be no connection between the veteran's 
in-service motor vehicle accident with unconsciousness and 
his present complaints of decreased hearing, labyrinthitis, 
or tinnitus in the left ear.

At his May 1997 personal hearing, the veteran testified that 
he had to have 15 sutures as a result of his in-service motor 
vehicle accident.  He also testified that he did have a 
residual scar on his head despite the findings of the October 
1996 VA examiner.  Moreover, the veteran indicated that the 
examination was inadequate; he contended that the examiner 
did not look at his head.  It was noted in the record that 
the veteran did appear to have a scar on his head.

The veteran has also submitted a photograph of his head which 
indicates that he has a scar on his head.

In a June 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
residuals of scalp laceration and cranial trauma as not well 
grounded.  The RO found that the evidence did not show any 
current disability for which service connection may be 
granted.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
residuals of a scalp laceration and cranial trauma is well 
grounded.  The service medical records clearly show that the 
veteran sustained a scalp laceration and cranial trauma as a 
result of his in-service motor vehicle accident.  Further, 
the veteran has stated that he has a residual scar on his 
head.  The Board notes that a scar is an external condition 
for which lay observation is capable of identifying its 
existence.  Moreover, the Board notes that, as a general 
rule, the evidence submitted in support of a veteran's claim 
is presumed credible for the purpose of determining whether 
the claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 
429 (2996); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Accordingly, the Board finds that the veteran's claim is well 
grounded.  See Savage, supra.

Adjudication of the veteran's claim of service connection 
does not end with the finding that the case is well-grounded.  
In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

In the instant case, the October 1996 VA examination for 
diseases/injuries of the brain found no residuals of the 
veteran's in-service scalp laceration and cranial trauma.  
For example, no scars were noted by the examiner.  However, 
at his May 1997 hearing, the veteran contended that the VA 
examination was inadequate; he contended that the examiner 
did not look at his head.

As the veteran's claim has been found to be well grounded, VA 
has a statutory duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Since the veteran has contended that his October 
1996 VA examination was inadequate, the Board finds that this 
duty has not been fulfilled.  Therefore, the Board is of the 
opinion that another examination of the veteran would 
materially assist in the adjudication of his appeal.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Consequently, the Board concludes that a REMAND is necessary 
for a full and fair adjudication of the veteran's appeal.

B.  Tinnitus

Background.  The service medical records show no treatment 
for or diagnosis of tinnitus during the veteran's period of 
active duty.

VA medical treatment records from July 1980 show that the 
veteran was treated for cerumen impaction of the left ear.  
At that time, the veteran denied tinnitus, vertigo, fever, 
and chills.  He also reported no past history for ear trauma.  
However, the subsequent VA medical records from July 1994 to 
July 1997 do show complaints of tinnitus, among other things.  

The veteran was noted to have a history of tinnitus an 
October 1996 VA audiological evaluation.  As mentioned above, 
the examiner commented that the results of this evaluation 
were consistent with sensorineural hearing loss.  Further, 
the examiner opined that the veteran's hearing loss could be 
partially due (but not entirely) to noise exposure.

As mentioned above, the veteran underwent a VA examination 
for diseases/injuries of the brain in October 1996.  
Following examination of the veteran, the examiner diagnosed 
history of head injury with loss of consciousness.  It was 
further noted that the veteran claimed decreased hearing of 
the left ear, occasional tinnitus of the left ear, and 
dizziness one to two times per month.  The examiner opined 
that there appeared to be no connection between the veteran's 
in-service motor vehicle accident with unconsciousness and 
his present complaints of decreased hearing, labyrinthitis, 
or tinnitus in the left ear.  

At his May 1997 personal hearing, the veteran indicated that 
in-service acoustic trauma he was exposed to had resulted in 
additional damage to his ears besides the hearing loss.  For 
example, the veteran described a constant noise/tinnitus.

At a July 1997 VA arranged audiological evaluation, the 
veteran was noted to have bilateral, constant tinnitus.  The 
veteran described the tinnitus as a "high pitch."

At a November 1997 VA examination for ear disease, the 
veteran reported, in part, that he had a constant ringing in 
his ears.  Following examination of the veteran, the examiner 
commented that tinnitus was a symptomatic diagnosis that 
could not be proven or disproven.  Moreover, the examiner 
stated that the medical opinion as to etiology of the 
veteran's tinnitus was impossible to state.  The examiner 
noted that the veteran had a history of being a heavy smoker, 
arteriosclerotic heart disease, and hypertension.  
Additionally, the examiner stated that it was basically 
impossible to delineate the etiology of the tinnitus or even 
to prove that it was existing.  

At a January 1998 VA arranged audiological evaluation the 
veteran reported, in part, tinnitus which he described as a 
high pitched ringing.  He also reported a history of noise 
trauma during his period of active duty.  Following 
examination of the veteran, the examiner commented that the 
hearing loss appeared to sensorineural (permanent).  The 
examiner also opined that the hearing loss could be due to 
past noise exposure during service as noise-induced hearing 
losses usually took the pattern of the veteran's hearing 
loss.  Otoscopy was unremarkable in both ears.  

The veteran has submitted several statements in which he 
summarizes his review of medical treatise evidence and copies 
of articles concerning disabilities of the ears and the 
potential causes thereof.  Among other things, he indicates 
that tinnitus may be caused by acoustic/noise trauma.

In a June 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
tinnitus.  The RO found that the evidence on file did not 
show any relationship between the veteran's tinnitus and any 
disease or injury during his period of active service.  Among 
other things, the RO summarized the findings of the November 
1997 VA examiner in support of this determination.


Analysis: Tinnitus.  Although the veteran, as a lay person, 
is not qualified to render medical opinions as to diagnosis 
or causation, he is qualified to report symptoms he 
experienced.  See Savage, supra.  Certainly, the veteran is 
qualified to report that he had ringing in his ears in and 
after service, points which he has repeatedly and 
consistently asserted throughout the record.  The veteran 
served in combat during his period of active duty.  The Board 
finds the veteran's account of acoustic trauma to be 
consistent with the circumstances of combat.  Therefore, the 
Board accepts the veteran's account of in-service acoustic 
trauma as establishing this fact.

The medical evidence on file, including the various VA 
examination reports, support the finding that the veteran has 
a current diagnosis of tinnitus.  As noted above, the veteran 
has been service-connected for bilateral sensorineural 
hearing loss.  The veteran has attributed both his hearing 
loss and tinnitus to the acoustic trauma he was exposed to 
during service.  Just as sensorineural hearing loss may be 
caused by acoustic trauma, so can tinnitus.  Additionally, 
tinnitus is often associated with, or a component of, 
sensorineural hearing loss.  Therefore, the Board concludes 
that the pathology underlying the veteran's tinnitus cannot 
be clearly disassociated from his service-connected bilateral 
sensorineural hearing loss.  The fact that the November 1997 
VA examiner was unable to provide an opinion as to the 
etiology of the veteran's tinnitus does not change this 
conclusion; there is no competent medical evidence on file 
which shows that the veteran's tinnitus is not due to his in-
service acoustic trauma.

The Board finds that the veteran's statements about in-
service acoustic trauma and continuing problems with tinnitus 
after service to be credible.  Such statements are accepted 
as true.  Additionally, the Board finds that, in accordance 
with the Court's guidance in Savage, that tinnitus is a 
condition as to which lay observation is competent to 
identify its existence.  Thus, the veteran's testimony is 
competent to establish the existence of tinnitus during 
service and continuity of symptomatology thereafter.  
Likewise, medical evidence is not needed to demonstrate that 
the veteran presently has the same condition he had in 
service.  Consequently, the Board is of the opinion that the 
veteran is entitled to a grant of service connection for 
tinnitus.

C.  Vertigo

Background.  The service medical records show that the 
veteran was treated for complaints of syncope in March 1954.  
Diagnosis was deferred at that time, and it does not appear 
that a final opinion was ever made regarding the syncope.  
Subsequent records from March 1954 show treatment for a skin 
rash and associated general weakness.

As mentioned above, VA medical treatment records from July 
1980 show that the veteran was treated for cerumen impaction 
of the left ear.  At that time, the veteran denied vertigo.  
He also reported no past history for ear operation or trauma.  
However, in the subsequent VA medical records from July 1994 
to July 1997, the veteran complained of chronic episodes of 
dizziness on numerous occasions.

In July 1994, the veteran was assessed with disequilibrium 
and disorientation since 1979. 

In June 1995, the veteran complained of chronic dizziness and 
headaches since 1980.  It was noted that the veteran believed 
these problems were due to his left ear problems.  The 
veteran was referred to the Ear, Nose, and Throat clinic for 
evaluation.  That same month, he was diagnosed with 
labyrinthitis.  He was also prescribed medication for 
dizziness and vertigo, as well as labyrinthitis 

An August 1995 electronystagmogram (ENG) resulted in an 
overall impression that the abnormal findings indicated the 
presence of pathology involving the central nervous system.  
It was noted that he was then taking medication for both high 
blood pressure and arthritis.

In November 1995, the veteran was assessed with dizziness.

In April 1996, the veteran complained of dizziness which he 
believed was due to a left ear injury.  It was noted that the 
veteran had complaints of vertigo.

The veteran underwent a VA examination for diseases/injuries 
of the brain in October 1996.  Following examination of the 
veteran, the examiner diagnosed history of head injury with 
loss of consciousness.  It was further noted that the veteran 
claimed decreased hearing of the left ear, occasional 
tinnitus of the left ear, and dizziness one to two times per 
month.  The examiner opined that there appeared to be no 
connection between the veteran's in-service motor vehicle 
accident with unconsciousness and his present complaints of 
decreased hearing, labyrinthitis, or tinnitus in the left 
ear.

In May 1997, the veteran complained of periodic episodes of 
severe dizziness, which occurred approximately two to three 
times per month, and lasted about twelve minutes.  Assessment 
at that time was of dizziness.

At his May 1997 personal hearing, the veteran testified that 
he had blood discharge in his left ear while serving in 
combat.  The veteran also indicated that he believed that 
this bleeding and the in-service acoustic trauma he 
experienced had caused additional damage to his ears besides 
hearing loss.  He described fainting spells and dizziness, 
and stated that he had been treated for vertigo.  He 
specifically asserted that his in-service motor vehicle 
accident was the result of an episode of dizziness.  It is 
noted that the veteran made similar contentions in various 
statements he submitted in support of his claim.

In June 1997, the RO initiated additional development in the 
case.  The RO stated that it had been conceded that the 
veteran suffered acoustic trauma in service while in combat 
and it was noted that the veteran stated that his left ear 
bled occasionally, which account was accepted as fact.  It 
was also noted that the veteran had been involved in a jeep 
injury in which he sustained a head injury with loss of 
consciousness, and that the veteran claimed that the accident 
had been due to dizziness.  The RO requested medical opinions 
as to the etiology of labyrinthitis and as to whether there 
was any relationship between acoustic trauma in service and 
labyrinthitis and the complaint of dizziness reported by the 
veteran.

At the July 1997 VA contract audiological evaluation, it was 
noted that the veteran's case history revealed constant 
tinnitus and vertigo.  However, no additional findings were 
made by the examiner.  Nevertheless, it was recommended in an 
addendum to this examination that the veteran receive 
additional medical treatment for his complaints of constant 
dizziness.

At the November 1997 VA examination for ear disease, the 
veteran reported that he sustained acoustic damage to his 
ears and had blood discharge from his left ear while serving 
in combat.  It was also noted that the veteran complained of 
instability, with occasional noting of the room spinning 
around.  He also reported that he was unstable and afraid to 
drive his automobile, and was unable to drive because of this 
instability.  Following examination of the veteran, the 
examiner found that the veteran was essentially unchanged 
from previous examination conducted in October 1996.  
Moreover, the examiner found that there was no diagnosis of 
labyrinthitis.  The examiner noted that this diagnosis had 
been made several years earlier, but had not persisted.

At the January 1998 VA arranged audiological evaluation, the 
veteran reported, in part, that he had vertigo attacks which 
had forced him to stop performing everyday activities like 
driving due to the "fear" of having a vertigo attack.  
However, the examiner made no additional comments or opinions 
regarding the veteran's complaints of vertigo.

As mentioned above, the veteran has submitted various 
statements in which he summarized his review of medical 
treatise evidence, as well as copies of articles, regarding 
disabilities of the ears and the potential causes thereof.  
For example, the veteran indicated that acoustic/noise trauma 
could result in conditions such as tinnitus, vestibular 
disorders, Meniere's Syndrome, and symptoms such as 
dizziness.  One of the articles submitted by the veteran 
reported that symptoms of dizziness can be indicative of 
vestibular balance disorders.  Common causes of vestibular 
disorders were noted to include head injuries, ear 
infections, and viruses.  Other balance disorders could be 
caused by medications, stroke, neurological conditions, and 
even psychological problems.  

In a July 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for vertigo as not 
well grounded.  The RO found that despite the veteran's 
complaints of dizziness, he had not been diagnosed with a 
chronic disability for which service connection could be 
granted.


Analysis.  Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  While the veteran, as a lay person, is 
competent to testify that he experienced dizziness during and 
since his period of active duty, competent medical evidence 
is necessary in order to determine whether these episodes of 
dizziness are caused by a chronic condition that was incurred 
in or aggravated by the veteran's period of active service.  
Therefore, competent medical evidence is necessary in order 
to well ground the veteran's claim.  See Grottveit at 93; see 
also Savage v. Gober, 10 Vet. App. 488, 495-497 (1997) (where 
the disability is of the type as to which lay observation is 
not competent to identify its existence, medical evidence, 
and not simply a showing of continuity of symptoms, is needed 
to provide a nexus between the veteran's in-service symptoms 
and the currently diagnosed disabilities).

As noted above, the veteran has stated that he experienced 
episodes of dizziness during his period of active duty.  
Further, the service medical records shows treatment for 
complaints of syncope in October 1954.  For the reasons 
stated above, the Board has already determined that the 
veteran's account of in-service acoustic trauma is credible.  
Similarly, the Board also finds that the veteran's account of 
blood discharge in his left ear while serving in combat is 
presumed credible in the adjudication of the instant case.  
See 38 U.S.C.A. § 1154(b).  Clear and convincing evidence to 
the contrary is not present.  The fact that the service 
medical records are silent for any such blood discharge for 
the left ear does not qualify as clear and convincing 
evidence, and no specific evaluation was ever made for such a 
condition.  

Nevertheless, the fact that the veteran's account of what 
occurred during service has been found to be credible does 
not change the requirement that he must submit competent 
medical diagnosis and medical nexus evidence in order for his 
claim to be well grounded.  See Collette, supra.

No competent medical evidence is on file which diagnoses the 
veteran as having vertigo or any other chronic medical 
condition to account for his complaints of dizziness.  While 
the veteran was noted as having a history of vertigo on 
several occasions in the medical records on file, no 
diagnosis of a current disability has actually been made by a 
competent medical professional.  Bare transcription of 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Additionally, while the veteran was assessed 
with labyrinthitis, the November 1997 VA examiner found that 
this condition had not persisted.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the 
claim is not well grounded.  See Caluza at 506.

The Board also notes that no competent medical nexus evidence 
is on file which relates the veteran's current dizziness to 
the dizziness he experienced during his period of active 
duty.  See Caluza at 506.  In fact, the only evidence to 
support such a conclusion are the veteran's own contentions.  
Nothing on file shows that he has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, these contentions cannot well ground 
the claim.  Grottveit at 93; Caluza at 504.

It is noted that the veteran has summarized his review of 
medical treatise evidence, and provided copies some of the 
articles he has reviewed.  With respect to these statements 
and articles, the Board notes that the Court has held that a 
medical treatise which discusses the plausibility of a link 
between a current disability and the incurrence of an injury 
can be sufficient to meet the nexus requirement if the 
treatise evidence discusses the relationship between the two 
with a "degree of certainty such that . . . there is at least 
plausible causality based upon objective facts . . . "  
Wallin v. West, 11 Vet. App. 509, 514 (1998); citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Here, the Board notes 
that the veteran's referral to medical treatise evidence does 
not change the fact that he does not have a current, 
competent medical diagnosis of vertigo, or a vestibular 
balance disorder, or any other chronic medical condition for 
which service connection may be granted.  Moreover, the Board 
notes that nothing in the veteran's statements, or the 
articles that have been submitted, tends to link his current 
complaints of vertigo/dizziness to his period of active duty 
with any degree of certainty that would justify a grant of 
service connection.  Regarding the article on vestibular 
disorder, although the veteran sustained head trauma during 
service, nothing on file shows that the other potential 
causes are not applicable.  For example, as noted above, the 
veteran was treated for a  left ear infection in July 1980, 
which has not been shown to be related to the veteran's 
period of active service by competent medical evidence. 

For the reasons stated above, the Board concludes that the 
veteran's claim of entitlement to service connection for 
vertigo is not well-grounded, and must be denied.  As the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has no duty to assist a claimant in the absence of a well-
grounded claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  However, VA 
may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the RO has advised the veteran of the evidence 
necessary to well ground his claim, and the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well-ground 
any his claim.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 
1997); Epps, supra.


ORDER

The claim of entitlement to service connection for residuals 
of a scalp laceration and cranial trauma is well grounded.  
To this extent only, the appeal as to this issue is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for vertigo is denied.


REMAND

Hearing Loss.  As a preliminary matter, the Board finds that 
the veteran's contention that his hearing loss is more 
disabling than contemplated by the current evaluation is 
sufficient to establish a well-grounded claim.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, his claim 
is well-grounded.  

A July 1997 contract audiological evaluation revealed an 
average pure tone threshold level of 48 decibels for the 
right ear, and 54 decibels for the left ear.  Speech 
discrimination scores utilizing the "NU-6" word list were 
90 percent for the right ear, and 100 percent for the left 
ear.  

In September 1997, the RO held that "NU-6" speech 
recognition was not acceptable for VA purposes, that speech 
recognition testing must be by Maryland CNC testing.  In 
December 1997 the RO made arrangements for the veteran to be 
accorded another hearing test.

A January 1998 VA contract audiological evaluation revealed 
an average pure tone threshold level of 49 decibels for the 
right ear, and 54 decibels for the left ear.  Word 
recognition scores were obtained with a CID W-22 word list 
using monitored live voice.  Scores were obtained at 72 
percent at a presentation level of 75 decibels (76 percent at 
85 decibels) in the right ear and 72 percent at a level of 75 
decibels (72 percent at 85 decibels) for the left ear.

In a July 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the noncompensable rating for the 
veteran's bilateral hearing loss.  It was reported that the 
January 1998 VA audiometric examination revealed that hearing 
aids were recommended, but the audiometric findings were not 
reported or relied upon.

Using the tables provided for evaluation of auditory acuity 
impairment at 38 C.F.R. § 4.85, the results of audiological 
evaluations in a June 1995 and October 1996 do not meet the 
criteria for a compensable evaluation for hearing loss.  
Similarly, the results of the July 1997 audiological 
evaluation represented Level II hearing for the right ear, 
and Level I for the left ear.  Such results warrant a zero 
percent evaluation.  

However, the results of the January 1998 audiological 
evaluation represented Level III or Level IV hearing for the 
right ear, depending on which speech discrimination score is 
used, and Level V for the left ear, regardless of which 
speech discrimination score is used.  In either event, this 
corresponds to a 10 percent evaluation under the tables 
provided for evaluation of auditory acuity impairment at 38 
C.F.R. § 4.85.  The January 1998 audiological evaluation was 
performed for VA purposes, presumably by a state-licensed 
audiologist, and included a controlled speech discrimination 
test.  However, VA regulations require that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85 (1999). 

Nowhere was VA's authority to use the specific hearing tests 
it uses spelled out in the regulations prior to changes to 
the Schedule for Rating Disease of the Ear and Other Sense 
Organs which were effective June 10, 1999.  In these changes, 
38 C.F.R. § 4.85(a) was modified to reflect that the Maryland 
CNC speech discrimination test was to be used for evaluating 
hearing impairment.  However, even though the Maryland CNC 
speech discrimination test had not been specified in the 
rating schedule previously, the use of the Maryland CNC 
speech discrimination test was established by a regulation on 
the evaluation of hearing loss published in the Federal 
Register on November 18, 1987 (52 FR 44117).  That regulation 
changed the method of evaluating hearing loss based on a VA 
study on hearing loss testing methods and assistive hearing 
devices that had been requested by Congress in 1984.  The 
results of the study were published in a VA report titled 
"Report on Hearing Loss Study" that was issued on January 
6, 1986.  See 64 FR 25,202-25,210 (May 11, 1999).

Accordingly, the results of the July 1997 and the January 
1998 audiological examination are inadequate for rating 
purpose.  This issue must be remanded in order for the RO to 
once again attempt to obtain audiological examination which 
includes a controlled speech discrimination test utilizing 
the Maryland CNC word list.

The RO attention is directed to a recent decision by the 
United States Court of Appeals for Veterans Claims (Court) 
which held that a claim placed in appellate status by 
disagreement with the original or initial rating award but 
not yet ultimately resolved, as with the ratings for hearing 
loss and residuals of poliomyelitis, remain an "original 
claim" and are not new claims for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

Residuals of scalp laceration.  For the reasons stated above, 
it has also been determined that the veteran's claim of 
entitlement to service connection for residuals of scalp 
laceration and cranial trauma must be remanded.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his purported 
residuals of scalp laceration and cranial 
trauma, as well as for hearing loss.  
After securing the necessary release, the 
RO should obtain those records not 
already on file.

2.  After obtaining any additional 
records, the veteran should be afforded 
an examination to determine whether he 
has any current residuals from his in-
service scalp laceration and cranial 
trauma.  The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  The veteran should also be afforded 
an examination for hearing impairment for 
VA purposes which is conducted by a 
state-licensed audiologist and which 
includes a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond. The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

